                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

WENDY JO PRIMEAU,

                                             JUDGMENT IN A CIVIL CASE
       Plaintiff,
                                                   18-cv-136-jdp
v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

       Defendant.




       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.

            /s/                                        12/14/2018

            Peter Oppeneer, Clerk of Court                  Date
